FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada 87-40479286 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 915-2446 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date: 2,269,648 shares of common stock, par value $.001 per share, outstanding as of August 12, 2015. Transitional Small Business Disclosure Format (Check one):Yes [] No [x] 2 ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (Unaudited): Condensed Balance Sheets, June 30, 2015 andDecember 31, 2014 (Unaudited) 6 Condensed Statements of Operations for the Three and Six months Ended June 30, 2015 and 2014 (Unaudited) 7 Condensed Statements of Shareholders’ Equity (Deficit) for the Six months Ended June 30, 2014 and 2015 (Unaudited) 8 Condensed Statements of Cash Flows for the Six months Ended June 30, 2015 and 2014 (Unaudited) 9 Notes to Condensed Financial Statements (Unaudited) 10-14 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item4. Controls and Procedures 20 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item6. Exhibits 22-24 Signatures 24 3 INDEX ITEM 1. STATEMENTS The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2015 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2014. 4 INDEX ACQUIRED SALES CORP. INDEX TO CONDENSED FINANCIAL STATEMENTS Page Condensed Balance Sheets, June 30, 2015 and December 31, 2014 (Unaudited) 6 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) 7 Condensed Statements of Shareholders’ Equity (Deficit) for the Six Months Ended June 30, 2014 and 2015 (Unaudited) 8 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (Unaudited) 9 Notes to the Condensed Financial Statements (Unaudited) 10-14 5 INDEX ACQUIRED SALES CORP. CONDENSED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets Note receivable Interest receivable Total Assets $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current Liabilities Trade accounts payable $ $ TotalLiabilities Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; none outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 2,269,648 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See the accompanying notes to condensed financial statements. 6 INDEX ACQUIRED SALES CORP. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month Ended For the Six Month Ended June 30, June 30, Selling, General and Administrative Expense $ ) $ ) $ ) $ ) Interest Income - - Other Income - Loss from Continuing Operations ) Net Income (Loss) $ ) $ ) $ ) $ ) Basic and DilutedEarnings (Loss) per Share Continuing Operations $ ) $ ) $ ) $ ) Net Income ( Loss) $ ) $ ) $ ) $ ) See the accompanying notes to condensed financial statements. 7 INDEX ACQUIRED SALES CORP. CONDENSED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Shareholders' Shares Amount Capital Deficit Equity Balance, December 31, 2013 $ $ $ ) $ Net income (loss) - - - ) ) Balance, June 30, 2014 $ $ $ ) $ Balance, December 31, 2014 $ $ $ ) $ Net income (loss) - - - ) ) Balance, June 30, 2015 $ $ $ ) $ See the accompanying notes to condensed financial statements. 8 INDEX ACQUIRED SALES CORP. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash Flows from Operating Activities Net income (loss) $ ) $ ) Adjustments to reconcile income (loss) to net cash used in operating activities: Changes in operating assets and liabilities: Prepaid expenses - Accrued interest receivable ) - Accounts payable Net cash used inoperating activities of continuing operations ) ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities Proceeds from sale of discontinued operations, net of cash sold - Note receivable ) - Net Cash Provided by (Used in) Investing Activities ) Cash Flow from Financing Activities Payment of obligation under stock repurchase - ) Net Cash Used in Financing Activities of Continuing Operations - ) Net Increase (Decrease) in Cash ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See the accompanying notes to condensed financial statements. 9 INDEX Acquired Sales Corp. Notes to the Condensed Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation – On February 13, 2012, Acquired Sales Corp (“Acquired Sales,” “AQSP,” or the “Company”) purchased 100% of the equity interests of Defense & Security Technology Group, Inc. (“DSTG”). On September 30, 2013, Acquired Sales sold 100% of the capital stock of DSTG to Minh Le, the previous owner of DSTG prior to its acquisition. DSTG’s results of operations have been included in the Company's operations through September 30, 2013 and have been reclassified as discontinued operations. On January 12, 2013, Acquired Sales entered into an agreement with Drumright Group, LLC (“Drumright”) that was closed on February 11, 2013, wherein Acquired Sales sold 100% of the capital stock of Cogility Software Corporation (“Cogility”) to Drumright. Cogility’s results of operations have been reclassified as discontinued operations. Condensed Financial Statements – The accompanying financial statements are condensed and do not include all disclosures normally required by generally accepted accounting principles. These statements should be read in conjunction with the annual financial statements included in Form 10-K filed with the U.S. Securities and Exchange Commission on March 31, 2015. In particular, the nature of operations and significant accounting principles were presented in Note 1 to the annual financial statements. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying unaudited condensed consolidated financial statements and consist of only normal recurring adjustments, except as disclosed herein. The results of operations for the three and six months ended June 30, 2015 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2015. Principles of Consolidation– The accompanying consolidated financial statements include the accounts and operations of Acquired Sales for all periods presented. Intercompany accounts and transactions have been eliminated on consolidation. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. Significant estimates include share-based compensation. Actual results and outcomes may differ from management’s estimates and assumptions. Basic and Diluted Earnings (Loss) Per Common Share – Basic earnings (loss) per common share is determined by dividing earnings (loss) by the weighted-average number of common shares outstanding during the period. Diluted earnings (loss) per common share is calculated by dividing earnings (loss) by the weighted-average number of common shares and dilutive common share equivalents outstanding during the period. When dilutive, the incremental potential common shares issuable upon exercise of stock options and warrants are determined by the treasury stock method. The following table summarizes the calculations of basic and diluted earnings (loss) per share for the three and sixmonths ended June 30, 2015 and 2014. For the Three Months For the Six Months Ended Ended June 30, June 30, Loss from Continuing Operations $ ) $ ) $ ) $ ) Net Income (Loss) $ ) $ ) $ ) $ ) Weighted -Average Shares Outstanding Basic and Diluted Earnings (Loss) per Share Continuing Operations $ ) $ ) $ ) $ ) Basic and Diluted Earnings (Loss) per Share $ ) $ ) $ ) $ ) 10 INDEX Acquired Sales Corp. Notes to the Condensed Financial Statements (Unaudited) There were 6,198,774 employee stock options and 938,000 warrants outstanding during the three andsix months ended June 30, 2015 that were excluded from the computation of diluted earnings (loss) per share because their effects would have been anti-dilutive.There were 2,148,774 employee stock options and 938,000 warrants outstanding during the three and six months ended June 30, 2014 that were excluded from the computation of diluted earnings (loss) per share because their effects would have been anti-dilutive. Recent Accounting Pronouncements– In May 2014, the Financial Accounting Standards Board ("FASB")issuedAccounting Standards Update ("ASU")No. 2014-09, Revenue from Contracts with Customers (Topic 606), which supersedes the revenue recognition requirements in Accounting Standards Codification ("ASC") 605, Revenue Recognition. This ASU is based on the principle that revenue is recognized to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The ASU also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. The effective date will be the first quarter of fiscal year 2018 using one of two retrospective application methods. The Company has not determined the potential effects on the financial statements. In June 2014, the FASB issuedASU No.2014-12, Compensation-Stock Compensation (Topic 718)-Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (a consensus of the FASB Emerging Issues Task Force). ASU No.2014-12 requires that a performance target that affects vesting and could be achieved after the requisite service period shall be treated as a performance condition.The effective date will be the first quarter of fiscal year 2016. The Company has not determined the potential effects on the financial statements. NOTE 2 - RISKS AND UNCERTAINTIES Going Concern – The Company has a history of recurring losses, which have resulted in an accumulated deficit of $12,614,624 as of June 30, 2015. During the six months ended June 30, 2015, the Company recognized a loss from continuing operations of $267,196. The Company used net cash of $276,293 in operating activities of continuing operations. The sale of Cogility and DSTG eliminated the Company’s source of revenue. As a result, there is substantial doubt that the Company will be able to continue as a going concern. Bankruptcy of the Company at some point in the future is a possibility. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management plans to sustain the Company as a going concern by taking the following actions: (1) acquiring and/or developing profitable businesses that will create positive income from operations; (2) acquiring valuable real estate in exchange for common stock and/or preferred stock; and/or (3) completing private placements of our common stock and/or preferred stock. Management believes that by taking these actions, the Company will be provided with sufficient future operations and cash flow to continue as a going concern. However, there can be no assurance that the Company will be successful in consummating such actions on acceptable terms, if at all. Moreover, any such actions can be expected to result in substantial dilution to the existing shareholders of the Company. NOTE 3 – NOTE RECEIVABLE The William Noyes Webster Foundation, Inc. (the "Foundation"), a non-profit Massachusetts corporation, has received a provisionalregistration from the Commonwealth of Massachusetts to own and operate a medical marijuana cultivation facility in Plymouth, Massachusetts (the “Plymouth Cultivation Facility”), and a medical marijuana dispensary in Dennis, Massachusetts (the “Dennis Dispensary”). Jane W. Heatley ("Heatley") is the founder and a member of the board of directors of the Foundation. Teaming Agreement - On July 8, 2014, Acquired Sales Corp. ("AQSP") and Heatley agreed to use their respective best efforts, working exclusively together as a team, and not as a partnership or other entity, in order to consummate transactions, agreements, contracts and other arrangements pursuant to which AQSP will provide capital and expertise to the Foundation. Promissory Note - On July 14, 2014, the Foundation signed and delivered to AQSP a Secured Promissory Note (the "Note") which is in the stated loan amount of $1,500,000, and is secured by a Security Agreement of even date therewith (the “Security Agreement”). The Note provides that the $1,500,000 loan may be advanced in one or more installments as the Foundation and AQSP may mutually agree upon. The Foundation and AQSP mutually agreed that the first installment of this loan would be 11 INDEX Acquired Sales Corp. Notes to the Condensed Financial Statements (Unaudited) $602,500. Pursuant to instructions from the Foundation, on July 14, 2014, AQSP paid $2,500 owed by the Foundation to one of its consultants, and AQSP advanced $600,000 directly to the Foundation. The amount and timing of subsequent loan installments under the Note, which could total $897,500, had not yet been mutually agreed upon between the Foundation and AQSP as of the date of the Note. During the six month period ended June 30, 2015, AQSP has loaned an additional $94,950 to the Foundation, evidenced by the Note and secured by the Security Agreement. AQSP has made additional loans of $40,400 to the Foundation subsequent to the quarter-end date. Following such additional loans, the principal of the loan from AQSP to the Foundation, evidenced by the Note and secured by the Security Agreement, is now $737,850. The principal balance outstanding under the Note bears interest at the rate of 12.5% per annum, compounded monthly. The Company accrued $79,701 in interest under the note for the six month period ended June 30, 2015.The first payment of accrued interest by the Foundation under the Note shall be made as soon after the Foundation commences operations of the Plymouth Cultivation Facility and the Dennis Dispensary as the Foundation's cash flows shall reasonably permit, but in any event no later than one year after the Foundation commences operations. The principal of the Note shall be payable in eight consecutive equal quarterly installments, commencing on the last day of the calendar quarter in which the Foundation commences operations. Principal on the Note and related accrued interest will be considered past due if the aforementioned payments are not received by their due dates. The Company assessed the collectability of the Note based on the adequacy of the Foundation’s collateral and the Foundation’s capability of repaying the Note according to its terms. Based on this assessment, the Company has concluded that no allowance for loan losses was required as of June 30, 2015. NOTE 4 – NOTES PAYABLE Notes Payable to Related Parties – On July 14, 2014, AQSP borrowed $300,000 from the Roberti Jacobs Family Trust (the "Trust"). The Trust is an affiliate of Gerard M. Jacobs, AQSP's chief executive officer.The loan was repaid in full on August 5, 2014. NOTE 5 – SHAREHOLDERS’ EQUITY Share-Based Compensation – The following is a summary of share-based compensation, stock option and warrant activity as of June 30, 2015 and changes during the year then ended: Weighted-Average Aggregate Weighted-Average Remaining Contractual Intrinsic Shares Exercise Price (a) Term (Years) Value Outstanding, December 31, 2014 $ Outstanding, June 30, 2015 $ $ Exercisable, June 30, 2015 $ $ Note: (a) The Weighted-Average Exercise Price column excludes those warrants that have an exercise price for the common stock priced at the Capital Raise Price Per Share. Financing Warrants – Through December 31, 2012, the Company issued 938,000 warrants in connection with the issuance of notes payable primarily to related parties. The warrants were outstanding at June 30, 2015. At June 30, 2015, the financing warrants had a weighted-average exercise price of $2.32 per share, a weighted-average remaining contractual term of 1.86 years and an aggregate intrinsic value of $0. Common Stock – On October 17, 2013, the Company entered into a settlement agreement with Matthew Ghourdjian and the Deborah Sue Ghourdjian Separate Property Trust, whereby Mr. Ghourdjian and the Trust sold to the Company 690,796 shares of common stock for $30,000 cash plus an obligation to pay an additional $20,000 in February 2014, or approximately $0.07 per share. Mr. Ghourdjian resigned from the Company as an employee, director and officer. Mr. Ghourdjian and the Trust, and the Company entered into mutual releases of all claims against one another. The obligation was paid in February 2014. 12 INDEX Acquired Sales Corp. Notes to the Condensed Financial Statements (Unaudited) NOTE 6 – CONTINGENT CONTRACTUAL OBLIGATIONS AND COMMERCIAL COMMITMENTS Medical marijuana in Massachusetts: As discussed in Note 3, the Company has agreements with Heatley and the William Noyes Webster Foundation, Inc. (the “Foundation”). AQSP has agreed to pay a lump sum finder's fee to Parare Partners Inc. in the event that all of the following conditions occur: (1) AQSP makes certain loans to the William Noyes Webster Foundation, Inc. (the "Foundation") which was found by Parare Partners Inc., (2) the Foundation constructs and brings into operation its planned medical marijuana cultivation facility in Plymouth, Massachusetts (the “Plymouth Cultivation Facility”) and medical marijuana dispensary in Dennis, Massachusetts (the “Dennis Dispensary”), (3) AQSP directly or via subsidiaries enters into certain consulting agreements with the Foundation, and (4) all necessary approvals are obtained. If all of such conditions occur, then the finder's fee will be calculated as follows: (i) 5% of the first $1,000,000 of the aggregate principal amount of such loans, (ii) 4% of the second $1,000,000 of the aggregate principal amount of such loans, (iii) 3% of the third $1,000,000 of the aggregate principal amount of such loans, (iv) 2% of the fourth $1,000,000 of the aggregate principal amount of such loans, and (v) 1% of the aggregate principal amount of such loans that are in excess of $4,000,000. As of June 30, 2015, no finder’s fees are due to Parare Partners, Inc. During the six month period ended June 30, 2015, MVJ Realty, LLC, an affiliate of AQSP director Vincent J. Mesolella (“MVJ Realty”), loaned a total of $23,000 to the Foundation, which $23,000 was used as follows: (a) $9,500 was used by the Foundation to pay the rent of the Plymouth Cultivation Facility for the month of May, 2015; (b) $6,900 was used by the Foundation to pay the rent of the Dennis Dispensary for the months of April and May, 2015; (c) $3,600 was used by the Foundation to pay for the general liability insurance policy covering the Plymouth Cultivation Facility and the Dennis Dispensary; and (d) $3,000 was used by the Foundation to pay the application fees for two applications (the “Two New Applications”) by the Foundation to the Commonwealth of Massachusetts for licenses (the “Two New Licenses”) to operate two new medical marijuana dispensaries in Massachusetts (the “Two New Dispensaries”). In making these $23,000 loans to the Foundation, MVJ Realty viewed itself as acting as an agent for AQSP, and expected to eventually be reimbursed for the $23,000 by AQSP subject to the execution and delivery by the Foundation to AQSP of loan documents evidencing that the principal amount of the loan from AQSP to the Foundation, evidenced by the Note and secured by the Security Agreement, had been increased by $23,000. The execution and delivery of such loan documents occurred on July 15, 2015. In the Two New Applications, the Foundation included background information in regard to each director and officer of AQSP. If the Two New Licenses are awarded to the Foundation, then the Foundation may seek to obtain financing for the Two New Dispensaries from MVJ Realty/AQSP. While the Foundation and MVJ Realty/AQSP have not yet entered into any agreements in regard to such potential financing, AQSP anticipates that if such agreements were to be entered into, that the terms and conditions of such potential financing likely would generally mimic the terms and conditions of whatever financing package might be mutually approved by the Foundation and AQSP subject to approval by the Massachusetts Department of Public Health (the “DPH”) for the financing by AQSP and/or its affiliates of the Foundation’s Plymouth Cultivation Facility and Dennis Dispensary (the “Plymouth/Dennis Financing Package”). At the present time, AQSP anticipates that the Plymouth/Dennis Financing Package, if and when it is mutually approved by the Foundation and AQSP and approved by the DPH, will contemplate the following, among other things: (a) AQSP, or an affiliate of AQSP, would purchase certain real property (the “Plymouth Property”), including an existing building (the “Plymouth Building”), located in Plymouth, Massachusetts. The Plymouth Property is currently leased to the Foundation for use as the Plymouth Cultivation Facility, and such lease contains an option to purchase the Plymouth Property for $2,000,000 (the “Option to Purchase”). The Foundation has assigned the Option to Purchase to AQSP; (b) Following the exercise of the Option to Purchase, AQSP, or an affiliate of AQSP, would hire a contractor to construct the Plymouth Cultivation Facility in the Plymouth Building, and would enter into a long-term, so-called “net-net-net” lease of the Plymouth Cultivation Facility and the Building with the Foundation as the lessee (the “Lease”), and in addition AQSP would provide facility management services to the Foundation under the Lease; and (c) AQSP, or an affiliate of AQSP, would loan approximately $4 million to the Foundation (the “$4 Million Loan”); provided, however, that the entire Plymouth/Dennis Financing Package, including a Memorandum of Agreement, the 13 INDEX Acquired Sales Corp. Notes to the Condensed Financial Statements (Unaudited) Lease, and the $4 Million Loan, would all be subject to a contingency that AQSP, or an affiliate of AQSP, would successfully raise approximately $13.5 million in capital on terms and conditions acceptable to the board of directors of AQSP in its discretion. No assurances whatsoever can be made that the Plymouth/Dennis Financing Package will be consummated on any particular terms, if at all. Acquisition of Real Estate As discussed in AQSP’s prior public filings, AQSP and one of its directors, Vincent J. Mesolella, have agreed to negotiate in good faith regarding the possibility of AQSP acquiring certain parcels of real estate in Rhode Island that are owned by entities affiliated with Vincent J. Mesolella and his son Derek V. Mesolella, an independent contractor to AQSP, one of which parcels is also partly owned by an affiliate of AQSP’s chief executive officer, Gerard M. Jacobs (collectively, the “Mesolella/Jacobs Properties”). The independent members of the board of directors of AQSP, Joshua A. Bloom, Michael D. McCaffrey and Richard E. Morrissy, met separately and decided to cause AQSP to retain an MAI appraiser in Rhode Island to appraise the Mesolella/Jacobs Properties and one other parcel of real estate in Rhode Island that is owned by an unrelated third party (the “Unrelated Parcel”) who expressed a potential interest in AQSP acquiring the Unrelated Parcel. The appraiser prepared and delivered appraisals of the Mesolella/Jacobs Properties to the Company and to Vincent J. and Derek V. Mesolella for their review. This review resulted in certain of the appraisals being modified. The modified appraisals have now been analyzed by the Company and by Vincent J. and Derek V. Mesolella, and after discussion, the parties have been unable to date to agree upon mutually acceptable valuations of any of the Mesolella/Jacobs Properties. Consequently, the independent directors have met and have recommended to the full board of directors of AQSP that all pending purchase and sale offers on the Mesolella/Jacobs Properties be withdrawn. NOTE 7 – SUBSEQUENT EVENTS We have evaluated subsequent events through the date of filing this quarterly report on Form 10-Q. AQSP has made additional loans of $40,400 to the Foundation subsequent to the quarter-end date. Following such additional loans, the principal of the loan from AQSP to the Foundation, evidenced by the Note and secured by the Security Agreement, is now $737,850. On July 20, 2015, the Board of Directors of AQSP agreed and acknowledged that all of the rights to purchase warrants, granted to members of the board of directors of AQSP, whose exercise price was based on the planned capital raise to fund the proposed acquisition of PPV, Inc. are now terminated. As a result of this termination, rights to purchase warrants, granted to members of the board of directors of AQSP, exercisable into 1,350,000 shares of AQSP have been terminated. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As used in this Form 10-Q, references to the “Company,” “Acquires Sales,” “AQSP,” “we,” “our” or “us” refer to Acquired Sales Corp., unless the context otherwise indicates. The Company has a history of recurring losses, which has resulted in an accumulated deficit of $12,614,624 as of June 30, 2015.In addition, the Company suffered losses from continuing operations during the six months ended June 30, 2015 and 2014 and used cash in its operating activities from continuing operations during the six months ended June 30, 2015 and 2014. Additionally, as discussed in Note 2, the Company sold 100% of the capital stock of its subsidiaries, Cogility Software Corporation and Defense & Security Technology Group, Inc., which were its primary source of revenue. These matters raise substantial doubt about the Company's ability to continue as a going concern. This Management’s Discussion and Analysis or Plan of Operations (“MD&A”) section discusses our results of operations, liquidity and financial condition, contractual relationships and certain factors that may affect our future results. You should read this MD&A in conjunction with our financial statements and accompanying notes included for Acquired Sales Corp. 14 INDEX Forward-Looking Statements This Quarterly Report on Form 10-Q contains statements that are considered forward-looking statements. Forward-looking statements give the Company's current expectations and forecasts of future events. All statements other than statements of current or historical fact contained in this quarterly report, including statements regarding the Company's future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. The words “anticipate,” “believe,” “continue,” “estimate,” “expect,” “intend,” “may,” “plan,” and similar expressions, as they relate to the Company, are intended to identify forward-looking statements. These statements are based on the Company's current plans, and the Company's actual future activities and results of operations may be materially different from those set forth in the forward-looking statements. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from the statements made. Any or all of the forward-looking statements in this annual report may turn out to be inaccurate. The Company has based these forward-looking statements largely on its current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy and financial needs. The forward-looking statements can be affected by inaccurate assumptions or by known or unknown risks, uncertainties and assumptions. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events occurring after the date hereof. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this quarterly report. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes that appear in our annual report on Form 10-K filed with the SEC on March 31, 2015. In addition to historical consolidated financial information, the following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to our anticipated revenues and operating results, future performance and operations, plans for future expansion, capital spending, sources of liquidity and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future, and accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include the “Risk Factors” included herein and in our annual report on Form 10-K filed with the SEC on March 31, 2015, that can be read at www.sec.gov. Overview Acquired Sales Corp. is incorporated under the laws of the State of Nevada. From time to time, the Company evaluates potential companies and opportunities involved in the marijuana industry. No assurances or guarantees whatsoever can be made as to whether any acquisitions or transactions will be successfully consummated, nor on what terms. If the Company does lend money, provide consulting services, and/or lease real estate to entities in the marijuana industry, then it is highly likely that the Company will be required to raise a substantial amount of equity capital and/or debt capital in connection with those acquisitions or other transactions, which could result in substantial dilution for existing shareholders of the Company. No assurances whatsoever can be made that such acquisitions or transactions would result in profitability of the Company, nor what the impacts would be on the Company's balance sheet, income statement, or stock price. In addition, marijuana is classified as a controlled substance by the U.S. federal government, and any entrance by the Company into the marijuana industry may trigger material legal and financial risks for the Company. Under certain scenarios, these material legal and financial risks could result in a shutdown or bankruptcy of the Company. This Form 10-Q does not attempt to describe all of the numerous material risks and uncertainties associated with any possible entrance by the Company into the marijuana industry. If the Company does enter into the marijuana industry, then shareholders and potential shareholders are expressly cautioned that such participation will entail such numerous material risks and uncertainties, and associated "Risk Factors" will need to be set forth in subsequent filings by the Company with the U.S. Securities and Exchange Commission. The Company cannot provide any assurances whatsoever in regard to the potential negative legal, regulatory, financial and operational risks to the Company associated with the potential entrance by the Company into the marijuana industry. You are urged to use caution in your evaluation of the Company's stock, and to seek the advice of competent legal and financial advisors in regard to the marijuana industry, which is currently in a state of rapid change and involves many variables which are beyond the Company's control. The Company further cautions you that as the recreational use of marijuana is permitted in certain states, that the marijuana industry is likely to be subjected to even more intense scrutiny and oversight by elected officials, legislative bodies, courts, law 15 INDEX enforcement agencies, and community groups. The Company cannot provide any assurances whatsoever in regard to the future potential negative impacts of such intensified scrutiny and oversight. If for any reason the Company does not enter into the marijuana industry, then the Company will continue to seek acquisitions and/or transactions in various industries including but not limited to the real estate industry or other industries. Liquidity and Capital Resources The following table summarizes the Company’s current assets, current liabilities, and working capital as of June 30, 2015 and December 31, 2014, as well as cash flows for the six months ended June 30, 2015 and 2014. June 30, December 31, Current Assets $ $ Current Liabilities Working Capital For the Six Months Ended June 30, Net cash used in operating activities of continuing operations $ ) $ ) Net cash provided by (used in) investing activities ) Net cash used in financing activities of continuing operations - ) Comparison of June 30, 2015 to June 30, 2014 At June 30, 2015, the Company had cash and cash equivalents of $216,694; this cash was derived from the sale of the Company’s subsidiaries.At June 30, 2014, the Company had cash and cash equivalents of $1,280,978. At June 30, 2015, the Company also had a note receivable of $697,450, and interest receivable (from the note receivable) of $79,701. In comparison, at June 30, 2014, the Company had no note receivable and no interest receivable. Total current assets at June 30, 2015 of $216,694 are adequate to fund current operations and fulfill corporate obligations, but not enough to fund growth and potential acquisitions.Current liabilities at June 30, 2015 consisted entirely of trade accounts payable of $51,675; accounts payable consisted mainly of liabilities for professional fees. This is compared to current liabilities at June 30, 2014 of $25,886, which consisted entirely of accounts payable. Comparison of the three and six months ended June 30, 2015 to June 30, 2014 During the three and six months ended June 30, 2015, the Company incurred selling, general and administrative expenses of $73,868 and $313,239, respectively. Selling, general and administrative expenses primarily consisted of professional fees, independent contractor fees, and reimbursement for expenses incurred by the Company’s chief executive officer and independent contractors. During the three months ended June 30, 2015, the Company earned interest income of $23,897, resulting in a loss from continuing operations of $49,971. During the six months ended June 30, 2015, the Company earned interest income of $43,776 and other income of $2,267, resulting in a loss from continuing operations of $267,196. During the three and six months ended June 30, 2014, the Company incurred selling, general and administrative expenses of $72,233 and $147,579. Selling, general and administrative expenses primarily consisted of professional fees, including administration, finance, legal personnel, and reimbursement for expenses incurred by the Company’s chief executive officer. The increase in general and administrative expenses primarily related to an increase in professional fees. The Company currently has no revenue-generating subsidiaries but is actively negotiating potential transactions to supply real estate, capital and facilities management expertise to not-for-profit entities that are licensed to grow and dispense medical marijuana. The Company is also in active discussions regarding certain other business opportunities. No assurances or guarantees whatsoever can be made as to whether any of such transactions will be successfully consummated, nor on what terms. During the six months ended June 30, 2015, net cash used in operating activities of continuing operations totaled $276,293. This cash was primarily used for professional fees and for reimbursing expenses incurred by the Company’s chief executive officer and independent contractors.In comparison, during the six months ended June 30, 2014, the Company used net cash in operating activities of continuing operations of $126,316. This cash was used primarily to pay for professional fees and for reimbursing expenses incurred by the Company’s chief executive officer. 16 INDEX During the six months ended June 30, 2014, the Company had net cash provided by investing activities of $1,000,000 primarily due to the final payment received from the sale of Cogility. During the six months ended June 30, 2014, $20,000 net cash was used by the Company in financing activities in payment of an obligation under a stock repurchase agreement. During the six months ended June 30, 2015, cash decreased by $371,243, leaving the Company with $216,694 in unrestricted cash at June 30, 2015. In comparison, during the six months ended June 30, 2014, cash increased by $853,684, leaving the Company with $1,280,978 in unrestricted cash at June 30, 2014. Critical Accounting Policies Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. Significant estimates include share-based compensation forfeiture rates and the potential outcome of future tax consequences of events that have been recognized for financial reporting purposes. Actual results and outcomes may differ from management’s estimates and assumptions. Income Taxes – Provisions for income taxes are based on taxes payable or refundable for the current year and deferred income taxes. Deferred income taxes are provided on differences between the tax bases of assets and liabilities and their reported amounts in the financial statements and on tax carry forwards. Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. A valuation allowance is provided against deferred income tax assets when it is not more likely than not that the deferred income tax assets will be realized. Basic and Diluted Earnings (Loss) Per Common Share – Basic earnings (loss) per common share is determined by dividing earnings (loss) by the weighted-average number of common shares outstanding during the period. Diluted earnings (loss) per common share is calculated by dividing earnings (loss) by the weighted-average number of common shares and dilutive common share equivalents outstanding during the period. When dilutive, the incremental potential common shares issuable upon exercise of stock options and warrants are determined by the treasury stock method. There were 6,198,774 stock options and 938,000 warrants outstanding during the three and six months ended June 30, 2015 that were excluded from the computation of diluted earnings (loss) per share because their effects would have been anti-dilutive.There were 2,148,774 employee stock options and 938,000 warrants outstanding during the three and six months ended June 30, 2014 that were excluded from the computation of diluted earnings (loss) per share because their effects would have been anti-dilutive. Recent Accounting Pronouncements– In May 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2014-09, Revenue from Contracts with Customers (Topic 606), which supersedes the revenue recognition requirements inAccounting Standards Codification ("ASC")605, Revenue Recognition. This ASU is based on the principle that revenue is recognized to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The ASU also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. The effective date will be the first quarter of fiscal year 2018 using one of two retrospective application methods. The Company has not determined the potential effects on the financial statements. In September 2014, the FASB issued ASU No.2014-12, Compensation-Stock Compensation (Topic 718)-Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (a consensus of the FASB Emerging Issues Task Force). ASU No.2014-12 requires that a performance target that affects vesting and could be achieved after the requisite service period shall be treated as a performance condition.The effective date will be the first quarter of fiscal year 2016. The Company has not determined the potential effects on the financial statements. Off Balance Sheet Arrangements – We have no off-balance sheet arrangements. 17 INDEX Contractual Cash Obligations and Commercial Commitments The William Noyes Webster Foundation, Inc.(the "Foundation"), a non-profit Massachusetts corporation, has received a provisionalregistration from the Commonwealth of Massachusetts to own and operate a medical marijuana cultivation facility in Plymouth, Massachusetts, and a medical marijuana dispensary in Dennis, Massachusetts. Jane W. Heatley ("Heatley") is the founder and a member of the board of directors of the Foundation. Teaming Agreement – AQSP believes it is highly likely that the board of directors of the Foundation will only approve contracts that have been negotiated and approved by Heatley. Consequently, on July 8, 2014, Acquired Sales Corp. ("AQSP") entered into a Teaming Agreement (the "Teaming Agreement") with Heatley, in which, among other things: (1) AQSP and Heatley agreed to use their respective best efforts, working exclusively together as a team, and not as a partnership or other entity, in order to consummate transactions, agreements, contracts or other arrangements pursuant to which AQSP will provide capital and expertise to the Foundation; and (2) Heatley agreed that Heatley shall not, and shall not permit the Foundation to, discuss or negotiate for debt or equity financing, or consulting services or other expertise, from any third party. AQSP has claimed that Heatley has violated the Teaming Agreement by discussing and negotiating for debt or equity financing, or consulting services or other expertise, from at least one third party. Heatley has claimed that AQSP violated the Teaming Agreement because Heatley believes that AQSP has failed to lend funds to the Foundation in accordance with the Teaming Agreement. AQSP believes that Heatley's claim is baseless. No assurances whatsoever can be made that Heatley will comply with the terms of the Teaming Agreement, nor that AQSP will be able to adequately enforce the terms of the Teaming Agreement if it is ever the subject of litigation. Promissory Note – On July 14, 2014, the Foundation signed and delivered to AQSP a Secured Promissory Note (the "Note") which is in the stated loan amount of $1,500,000, and is secured by a Security Agreement of even date therewith (the “Security Agreement”). The Note provides that the $1,500,000 loan may be advanced in one or more installments as the Foundation and AQSP may mutually agree upon. The Foundation and AQSP mutually agreed that the first installment of this loan would be $602,500. Pursuant to instructions from the Foundation, on July 14, 2014, AQSP paid $2,500 owed by the Foundation to one of its consultants, and AQSP advanced $600,000 directly to the Foundation. The amount and timing of subsequent loan installments under the Note, which could total $897,500, had not yet been mutually agreed upon between the Foundation and AQSP as of the date of the Note. During the six month period ended June 30, 2015, AQSP has loaned an additional $94,950 to the Foundation, evidenced by the Note and secured by the Security Agreement. AQSP has made additional loans of $40,400 to the Foundation subsequent to the quarter-end date. Following such additional loans, the principal of the loan from AQSP to the Foundation, evidenced by the Note and secured by the Security Agreement, is now $737,850. The unpaid balance of the Note will bear interest at the rate of 12.5% per annum, compounded monthly. The first paymentof accrued interestby the Foundation under the Note shall be made as soon after the Foundation commences operations of its medical marijuana cultivation facility and dispensary as the Foundation's cash flows shall reasonably permit, but in any event no later than one year after the Foundation commences operations. The principal of the Note shall be payable in eight consecutive equal quarterly installments, commencing on the last day of the calendar quarter in which the Foundation commences operations. Cultivation and dispensary of Medical Marijuana in Massachusetts – On July 20, 2014, AQSP entered into an agreement to pay a lump sum finder's fee to Parare Partners Inc. in the event that all of the following conditions occur: (1) AQSP makes certain loans to the William Noyes Webster Foundation, Inc. (the "Foundation") which was found by Parare Partners Inc., (2) the Foundation constructs and brings into operation its planned medical marijuana cultivation facility in Plymouth, Massachusetts and a medical marijuana dispensary in Dennis, Massachusetts, (3) AQSP directly or via subsidiaries enters into certain consulting agreements with the Foundation, and (4) all necessary approvals are obtained. If all of such conditions occur, then the finder's fee will be calculated as follows: 5% of the first $1,000,000 of the aggregate principal amount of such loans 4% of the second $1,000,000 of the aggregate principal amount of such loans 3% of the third $1,000,000 of the aggregate principal amount of such loans 2% of the fourth $1,000,000 of the aggregate principal amount of such loans 1% of the aggregate principal amount of such loans that are in excess of $4,000,000 The Company has not paid any fees under this Agreement. All of the conditions have not been met for the finder's fee to have accrued on the amounts loaned to the foundation; therefore, a liability has not been recorded for the finder's fee at June 30, 2015. During the six month period ended June 30, 2015, MVJ Realty, LLC, an affiliate of AQSP director Vincent J. Mesolella (“MVJ Realty”), loaned a total of $23,000 to the Foundation, which $23,000 was used as follows: (a) $9,500 was used by the Foundation to pay the rent of the Plymouth Cultivation Facility for the month of May, 2015; (b) $6,900 was used by the Foundation to pay the rent of the Dennis Dispensary for the months of April and May, 2015; (c) $3,600 was used by the Foundation to pay for the general liability insurance policy covering the Plymouth Cultivation Facility and the Dennis Dispensary; and (d) $3,000 was used by the Foundation to pay the application fees for two applications (the “Two New Applications”) by the Foundation to the Commonwealth of Massachusetts for licenses (the “Two New Licenses”) to operate two new medical marijuana dispensaries in Massachusetts (the “Two New Dispensaries”). In making these $23,000 loans to the Foundation, MVJ Realty viewed itself as acting as an agent for AQSP, and expected to eventually be reimbursed for the $23,000 by AQSP subject to the execution and delivery by the Foundation to AQSP of loan documents evidencing that the principal amount of the loan from AQSP to the Foundation, evidenced by the Note and secured by the Security Agreement, had been increased by $23,000. The execution and delivery of such loan documents occurred on July 15, 2015. 18 INDEX In the Two New Applications, the Foundation included background information in regard to each director and officer of AQSP. If the Two New Licenses are awarded to the Foundation, then the Foundation may seek to obtain financing for the Two New Dispensaries from MVJ Realty/AQSP. While the Foundation and MVJ Realty/AQSP have not yet entered into any agreements in regard to such potential financing, AQSP anticipates that if such agreements were to be entered into, that the terms and conditions of such potential financing likely would generally mimic the terms and conditions of whatever financing package might be mutually approved by the Foundation and AQSP subject to approval by the Massachusetts Department of Public Health (the “DPH”) for the financing by AQSP and/or its affiliates of the Foundation’s Plymouth Cultivation Facility and Dennis Dispensary (the “Plymouth/Dennis Financing Package”). At the present time, AQSP anticipates that the Plymouth/Dennis Financing Package, if and when it is mutually approved by the Foundation and AQSP and approved by the DPH, will contemplate the following, among other things: (a) AQSP, or an affiliate of AQSP, would purchase certain real property (the “Plymouth Property”), including an existing building (the “Plymouth Building”), located in Plymouth, Massachusetts. The Plymouth Property is currently leased to the Foundation for use as the Plymouth Cultivation Facility, and such lease contains an option to purchase the Plymouth Property for $2,000,000 (the “Option to Purchase”). The Foundation has assigned the Option to Purchase to AQSP; (b) Following the exercise of the Option to Purchase, AQSP, or an affiliate of AQSP, would hire a contractor to construct the Plymouth Cultivation Facility in the Plymouth Building, and would enter into a long-term, so-called “net-net-net” lease of the Plymouth Cultivation Facility and the Building with the Foundation as the lessee (the “Lease”), and in addition AQSP would provide facility management services to the Foundation under the Lease; and (c) AQSP, or an affiliate of AQSP, would loan approximately $4 million to the Foundation (the “$4 Million Loan”); provided, however, that the entire Plymouth/Dennis Financing Package, including a Memorandum of Agreement, the Lease, and the $4 Million Loan, would all be subject to a contingency that AQSP, or an affiliate of AQSP, would successfully raise approximately $13.5 million in capital on terms and conditions acceptable to the board of directors of AQSP in its discretion. No assurances whatsoever can be made that the Plymouth/Dennis Financing Package will be consummated on any particular terms, if at all. Acquisition of Real Estate in Rhode Island - AQSP believes that acquiring valuable parcels of real estate in exchange for common stock of AQSP likely would (1) improve AQSP's balance sheet, (2) improve AQSP's chances of raising capital from accredited investors, (3) generate confidence in AQSP among potential acquisition candidates, (4) allow potential investors to better evaluate the price of AQSP's common stock, (5) assist AQSP in meeting the tangible net worth standards of stock exchanges, and (6) demonstrate confidence in AQSP's common stock among AQSP's directors and officers. Consequently, as discussed in AQSP's prior public filings, AQSP and one of its directors, Vincent J. Mesolella, have agreed to negotiate in good faith regarding the possibility of AQSP acquiring certain parcels of real estate in Rhode Island that are owned by entities affiliated with Vincent J. Mesolella and his son Derek V. Mesolella, an independent contractor to AQSP, one of which parcels is also partly owned by an affiliate of AQSP’s chief executive officer, Gerard M. Jacobs (collectively, the “Mesolella/Jacobs Properties”). The independent members of the board of directors of AQSP, Joshua A. Bloom, Michael D. McCaffrey and Richard E. Morrissy, met separately and decided to cause AQSP to retain an MAI appraiser in Rhode Island to appraise the Mesolella/Jacobs Properties and one other parcel of real estate in Rhode Island that is owned by an unrelated third party (the “Unrelated Parcel”) who expressed a potential interest in AQSP acquiring the Unrelated Parcel. The appraiser prepared and delivered appraisals of the Mesolella/Jacobs Properties to the Company and to Vincent J. and Derek V. Mesolella for their review. This review resulted in certain of the appraisals being modified. The modified appraisals have now been analyzed by the Company and by Vincent J. and Derek V. Mesolella, and after discussion, the parties have been unable to date to agree upon mutually acceptable valuations of any of the Mesolella/Jacobs Properties. Consequently, the independent directors have met and have recommended to the full board of directors of AQSP that all pending purchase and sale offers on the Mesolella/Jacobs Properties be withdrawn. Other Matters – The Company is subject to other legal proceedings, claims, and litigation arising in the ordinary course of business. The Company defends itself vigorously against any such claims. Although the outcome of these other matters is currently not determinable, management does not expect that the ultimate costs to resolve these matters will have a material adverse effect on its consolidated financial position, results of operations, or cash flows. 19 INDEX ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Exchange Act as of the end of the period covered by this Quarterly Report on Form 10-Q. In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based on that evaluation, our chief executive officer and chief financial officer concluded that, as of June 30, 2015, our disclosure controls and procedures were not effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules, regulations and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. As indicated in our Form 10-K for the year ended December 31, 2014, management concluded that our internal control over financial reporting was not effective. Management’s assessment of internal controls over financial reporting has not changed at June 30, 2015. There existed a lack of segregation of duties in regard to the Company’s financial reporting, procedures for depositing of funds, procedures for cash disbursements, procedures for checkbook entries, period close procedures, and procedures for financial statement preparation that result in material weaknesses in internal control over financial reporting. Changes in Internal Control over Financial Reporting Our management, with the participation of the chief executive officer and chief financial officer, has concluded there were no significant changes in our internal controls over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 20 INDEX PART II — OTHER INFORMATION Item 1. Legal Proceedings. To the best knowledge of the officers and directors, the Company is not a party to any legal proceeding or litigation. Item 1A. Risk Factors. Not required. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None; not applicable. Item 3. Defaults Upon Senior Securities. None; not applicable. Item 4. Mine Safety Disclosures. None; not applicable. Item 5. Other Information. None; not applicable. 21 INDEX Item 6. Exhibits. The following Exhibits have been previously filed in the below referenced filings or have been attached hereto, and in any case, as is stated on the cover of this Report, all of the below Exhibits are incorporated herein by reference. Form 10-SB March 23, 2007 Articles of Incorporation dated December 12, 1985 Amended Articles of Incorporation Dated July 1992 Amended Articles of Incorporation Dated November 1996 Amended Articles of Incorporation Dated June 1999 Amended Articles of Incorporation Dated January 25, 2006 Amended Bylaws Form 8-K August 2, 2007 Shareholder Agreement Form 10-Q May 18, 2009 Private Merchant Banking Agreement-Anniston Capital, Inc. Warrant Agreement #1-Anniston Capital, Inc. Warrant Agreement #2-Anniston Capital, Inc. $100,000 Promissory Note – December 1, 2007 $10,000 Promissory Note – January 30, 2008 $10,000 Promissory Note – November 9, 2008 Form 10-K August 20, 2010 $4,000 Promissory Note – April 19, 2010 Form 8-K November 5, 2010 Letter of Intent Agreement Cogility Software dated November 4, 2010 Press Release Form 10-K December 17, 2010 $20,000 Promissory Note – October 12, 2010 Form 10-Q June 30, 2011 Form of Note 3% Form of Warrant Subscription Agreement Schedule DEF 14-C August 9, 2011 Information Statement The Johns Hopkins University Applied Physics Laboratory Firm Fixed Price-Time And Material Contract No. 961420, dated October 20, 2009 (filed as Exhibit (E)(i) thereto) 22 INDEX The Analysis Corporation Task Order Subcontract Agreement, dated January 4, 2010 (filed as Exhibit (E)(ii) thereto) Defense & Security Technology Group, LLC, Program Budget & Asset Management Tool Proof of Concept Pilot, dated June 27, 2011 (filed as Exhibit (E)(iii) thereto) Defense & Security Technology Group, LLC, Command Information Center – Data Integration Proof of Concept, dated June 27, 2011 (filed as Exhibit (E)(iv) thereto) Form 8-K October 4, 2011 Agreement and Plan of Merger NAVAIR PMA 265 contract, in regard to a Program Budget & Asset Management Tool Proof of Concept Pilot, dated July 15, 2011 NAVAIR 4.2 Cost Performance contract, in regard to Command Information Center - Data Integration (CIC-DI) Proof of Concept, dated July 15, 2011 Sotera Defense Solutions, Inc. subcontract number SOTERA-SA-FY11-040, dated June 20, 2011 $4,000 Promissory Note – September 13, 2011 CACI Prime Contract No.: W15P7T-06-D-E402 Prime Delivery Order No.:0060, dated August 24, 2011 $4,000 Promissory Note – September 13, 2011 [Proposed] Code of Business Conduct and Ethics Form 10-Q May 21, 2012 Agreement dated as of October 17, 2011, by and among Deborah Sue Ghourdjian Separate Property Trust, Matthew Ghourdjian, Daniel F. Terry, Jr., Roberti Jacobs Family Trust, Acquired Sales Corp., Vincent J. Mesolella, and Minh Le Form 10-Q November 13, 2012 Firm Fixed Price subcontract; Defense & Security Technology Group, Inc. subsidiary and CAS, Inc., dated September 19, 2012 Firm-Fixed-Price, Level-of-Effort, IDIQ Subcontract; Cogility subsidiary and Booz Allen Hamilton, dated November 1, 2012 Form 8-K January 16, 2013 Stock Purchase Agreement dated January 11, 2013 regarding sale of our subsidiary Cogility Software Corporation to Drumright Group, LLC. Press Release Form 8-K February 12, 2013 Amendment No. 1 Stock Purchase Agreement Form 8-K August 1, 2013 Amendment No. 2 Stock Purchase Agreement Release Agreement Form 8-K September 4, 2013 Letter – Change of certifying accountant due to acquisition of accountant 23 INDEX Form 8-K October 4, 2013 Stock Purchase Agreement dated March 31, 2013 Form 8-K July 16, 2014 Promissory Note; William Noyes Webster Foundation, Inc. Security Agreement relating to Promissory Note with the William Noyes Webster Foundation, Inc. Form 8-K Form 10-Q December 2, 2014 Letter of Intent; Acquired Sales Corp. Merger with PPV, Inc. and Bravo Environmental NW, Inc. Press Release May 11, 2015 This 10-Q Certification of principal executive officer and principal financial officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 executed by Gerard M. Jacobs 32.1 Certification of principal executive officer and principal financial officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 executed by Gerard M. Jacobs 101.INS XBRL Instance Document* 101.PRE. XBRL Taxonomy Extension Presentation Linkbase* 101.LAB XBRL Taxonomy Extension Label Linkbase* 101.DEF XBRL Taxonomy Extension Definition Linkbase* 101.CAL XBRL Taxonomy Extension Calculation Linkbase* 101.SCH XBRL Taxonomy Extension Schema* *Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed “furnished” and not “filed” or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, or deemed “furnished” and not “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under these sections. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: August 12, 2015 ACQUIRED SALES CORP. By: /s/Gerard M. Jacobs Gerard M. Jacobs Chief Executive Officer 24
